               Case 5:21-cv-00591 Document 1 Filed 06/21/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 CRYSTAL ZAMORA,                                  §
      Plaintiffs                                  §
                                                  §
 v.                                               §          CAUSE NO: 5:21-cv-591
                                                  §
 ALLSTATE VEHCILE AND PROPERTY                    §
 INSURANCE COMPANY                                §
      Defendants.                                 §


             ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY’S
                             NOTICE OF REMOVAL


        Defendant, Allstate Vehicle and Property Insurance Company (“Allstate”), hereby

removes this lawsuit pursuant to 28 U.S.C. § 1332(a), and would respectfully show the Court as

follows:

                                         I.
                      GROUNDS FOR REMOVAL: DIVERSITY JURISDICTION

1.      This Court has subject matter jurisdiction of this suit based on 28 U.S.C. § 1332(a) because

the amount in controversy exceeds $75,000, exclusive of costs and fees and the parties are diverse.

                                              II.
                                          BACKGROUND

2.      On May 17, 2021, Plaintiff Crystal Zamora (“Plaintiff”) filed her Original Petition in the

224th Judicial District Court of Bexar County, Texas, Cause Number 2021-CI-09801, styled

Crystal Zamora v. Allstate Vehicle and Property Insurance Company. See Exhibit A (Plaintiff’s

Original Petition). Allstate was served with the subject suit on June 1, 2021. See Exhibit B (proof

of service of process).




{00699444}                                       1
               Case 5:21-cv-00591 Document 1 Filed 06/21/21 Page 2 of 5




3.      Plaintiff’s lawsuit against Allstate arises from property damage to Plaintiff’s home

allegedly caused by a “wind/hailstorm” on September 8, 2020. Exhibit A at ¶ 10. Plaintiff

affirmatively pleads for “monetary relief over $195,000 …” Id. at ¶ 4.

4.      As against Allstate, Plaintiff asserts causes of action for breach of contract, violations of

the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, Breach of the

Duty of Good Faith and Fair Dealing, and common law fraud. See Exhibit A, at ¶¶ 30-57.

5.      The State Court’s Record Search including Case History for this matter is attached hereto.

See Exhibit C.

                                             III.
                                  ARGUMENTS AND AUTHORITIES

        A. Diversity in Citizenship

                      i. Plaintiff’s Citizenship

6.      Plaintiff is a natural person who is domiciled in Hidalgo County, Texas. See Exhibit A, ¶

2. Plaintiff has not pled any other facts of residency, intention to leave Texas, or domiciles in other

States. Id. Accordingly, Allstate asserts that absent the same, Plaintiff’s citizenship at the time of

the filing of the suit and at the time of removal is properly established as the State of Texas. See

Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011).

                     ii. Allstate’s Citizenship

7.      Defendant Allstate Vehicle and Property Insurance Company is an Illinois corporation with

its principle place of business in Cook County, in Illinois. Defendant is thus a citizen of the State

of Illinois.

                                      Amount in Controversy

8.      The party seeking federal jurisdiction must prove by a preponderance of the evidence that

the amount in controversy exceeds $75,000.00. Grant v. Chevron Phillips Chem. Co. L.P., 309

{00699444}                                         2
              Case 5:21-cv-00591 Document 1 Filed 06/21/21 Page 3 of 5




F.3d 864, 868 (5th Cir. 2002).        The removing party may satisfy its burden by either (1)

demonstrating that it is “facially apparent” from the petition that the claim likely exceeds

$75,000.00, or (2) “by setting forth the facts in controversy – preferably in the removal petition,

but sometimes by affidavit – that support a finding of the requisite amount.” Allen v. R & H Oil

& Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

9.      Here, it is facially apparent from Plaintiffs’ petition that the claim likely exceeds

$75,000.00. Specifically, Plaintiff’s petition states Plaintiff seeks “monetary relief over $195,000

…” Exhibit A at ¶ 4.

                                            III.
                              REMOVAL IS PROCEDURALLY PROPER

10.     This notice of removal is timely filed within thirty (30) after receipt of Plaintiff’s Original

Petition pursuant to 28 U.S.C. § 1446(b)(1).

11.     Venue is proper in this Court under 28 U.S.C. §1441(a) because this District and Division

of this Court embraces Bexar County, Texas, the place where the State Court suit was filed.

12.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings in the

state court action are attached herein.

13.     Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide a true and correct copy

of this Notice of Removal to Plaintiff and to the Clerk of Bexar County District Court.

                                               IV.
                                     INDEX OF MATTERS FILED

14.     Pursuant to 20 U.S.C. § 1446(a), Defendant includes with this notice of removal the

following attachments, which are incorporated herein by reference:

                  Civil Cover Sheet and Supplement

                  Exhibit A:             Plaintiff’s Original Petition


{00699444}                                           3
             Case 5:21-cv-00591 Document 1 Filed 06/21/21 Page 4 of 5




                  Exhibit B:         Executed process to Allstate

                  Exhibit C:         State Court Record Search

        WHEREFORE, Defendant Allstate Vehicle and Property Insurance Company requests that

the Court accept jurisdiction over this case against them for the reasons set forth above, and grant

Defendant any such other and further relief to which they show themselves justly entitled.



                                                     Respectfully submitted,

                                                     VALDEZ & TREVIÑO
                                                     ATTORNEYS AT LAW, P.C.
                                                     Callaghan Tower
                                                     8023 Vantage Dr., Suite 700
                                                     San Antonio, Texas 78230
                                                     Telephone: (210) 598-8686
                                                     Facsimile: (210) 598-8797

                                                     By:/s/ Michael M. Novak
                                                            Robert E. Valdez
                                                            State Bar No.20428100
                                                            revaldez@valdeztrevino.com
                                                            Michael M. Novak
                                                            State Bar No. 24092405
                                                            mnovak@valdeztrevino.com

                                                     Attorney Vehicle and Property Insurance
                                                     Company




{00699444}                                       4
             Case 5:21-cv-00591 Document 1 Filed 06/21/21 Page 5 of 5




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was filed
electronically with the United States District Court for the Western District of Texas, San Antonio
Division, with notice of case activity to be generated and sent electronically with notice to all
counsel of record on this 21st day of June 2021.

THE HODGE LAW FIRM, PLLC
Shaun W. Hodge
SBN: 24052995
shodge@hodgefirm.com
Old Galveston Square Building
2211 Strand, Suite 302
Galveston, Texas 77550
Tel: (409) 762-5000
Fax: (409) 763-2300
Counsel for Plaintiff



                                                            /s/Michael M. Novak
                                                            Michael M. Novak




{00699444}                                      5
